Citation Nr: 1639623	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for headaches, including as secondary to service-connected facial numbness.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in June 2011, September 2014, and January 2016.

The Board notes that documents written in Spanish were received by VA in February 24, 2009, and December 7, 2010.  The documents were translated, presumably by native Spanish speakers at the RO, for identification purposes as a medical statement related to a dental disorder and divorce decrees.  Although the documents are not relevant to the present matter on appeal, they are referred to the RO for translations to be included in the record.


FINDING OF FACT

A headache disability, including as secondary to service-connected facial numbness, was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a headache disability, including as secondary to service-connected facial numbness, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See November 2008 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including migraine headaches (an organic disease of the nervous system), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Migraine headaches are a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has a headache disability, including as secondary to service-connected facial numbness.  In his application for VA benefits he reported having experienced headaches since 1991.  

Service treatment records are negative for complaint, treatment, or diagnosis associated with a headache disability.  Records show that he sustained a gunshot wound to the right mandible in June 1993 with residual anesthesia in the distribution of the right third division of the trigeminal nerve.  The Veteran specifically having then, or having ever had, frequent or severe headaches on medical history surveys completed in August 1995, April 1998, November 1999, and June 2001.  His June 2001 separation examination revealed a normal clinical evaluation of the head and neurologic system.

A VA examination in December 2011 included the diagnosis of tension headaches.  However, the examiner found the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, explaining that there was no evidence of the Veteran having complained of headaches nor of his having a diagnosis of a headache condition during active service.  It was noted the Veteran also reported that around 2002 he started having headaches described as an oppressive pain in the back of the head and feeling as if his head was about to explode.  He stated they were occasionally associated with nausea and dizziness.  An associated cranial nerves examination noted that in 1993 Veteran sustained a gunshot wound with the site of entry in the right mid-mandibular area and exiting the mid-neck.  Since the injury he reported having experienced numbness in the right mandibular area, more localized in the right chin.  In 2008, he started feeling an severe oppressive pain in the right mandibular area and had a right molar extracted.
  
At a VA examination in August 2015 it was found that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for the opinion that the Veteran's headache disability did not have its onset during military service included that there was no military record evidence that supports the headache claim and all of the Veteran's medical history reports show that he consistently denied having had frequent or severe headaches.  It was noted that although he had a primary headache condition the diagnosis was first provided upon VA examination in December 2011.  The examiner found that the Veteran's present headaches disorder had nothing to do with his service-connected gunshot wound to the mandible from 1993 since his headaches had characteristics of both tension headaches and migraines.

In January 2016, the Board remanded the Veteran's claim to obtain a medical opinion of record to address secondary service connection.

In a February 2016 addendum medical opinion the examiner found that it was less likely than not that the Veteran's diagnosed headache disorder (tension and migraine headache) was either caused or aggravated by his service-connected facial numbness.  It was noted that facial numbness was a symptoms that resulted from an injury of the facial nerve and, in this case, was caused by a gunshot wound that affected the third branch of the right trigeminal nerve, but that there was no anatomical connection of tension headaches or migraine headaches with an isolated third branch of the trigeminal nerve injury.  The pathophysiology of tension headaches is musculoskeletal and the migraine headache is a genetically predisposed disease along with a complicated chain of reaction of multiple neurotransmitters.  The examiner stated that in other words it was very unlikely that his headaches were due to an injury of a branch of the trigeminal nerve or were aggravated by it. 

Based upon the evidence of record, the Board finds that a headache disability, including as secondary to service-connected facial numbness, was not manifest during active service, and that the preponderance of the evidence fails to establish that a present disability developed or was permanently aggravated as a result of service or a service-connected disability.  The persuasive medical evidence demonstrates that the Veteran's tension and migraine headache disability was neither incurred nor caused by an in-service injury, event, or illness and was not permanently worsened as a result of a service-connected disability.  The Veteran is not shown to have served in Southwest Asia during active service and his headaches have not been attributed to environmental exposure by competent evidence.  The December 2011, August 2015, and February 2016 VA opinions are persuasive and based upon adequate rationale.  The examiner is shown to have reviewed the evidence of record and to have adequately considered the credible lay statements, private medical opinions, and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the Veteran's personal assertion that he has a headache disability that is related to a service-connected disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, etiology and chronicity rather than headache symptoms, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The etiology and chronicity issues are not amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms of headaches, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a specific diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for a headache disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Service connection for headaches, including as secondary to service-connected facial numbness, is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


